Citation Nr: 0123486	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia, with degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action of the Winston 
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In August 2000, the RO denied a claim of entitlement to 
direct service connection for left hip condition as not well-
grounded. The Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  In light of the recent enactment of 
the VCAA, the veteran is invited to file a new claim of 
entitlement to service connection for left hip condition with 
the RO for readjudication consistent with the new law.  

The Board notes that there is an outstanding claim from June 
2001 for entitlement to service connection for left hip and 
lower back condition secondary to service connected left knee 
disability.  Furthermore, the veteran's representative 
appears to have raised claim of entitlement to a total 
disability rating based on individual unemployability.  As 
these issues are not currently ripe for appellate review they 
are referred to the RO for appropriate development.  

In a December 2000 Hearing Officer Decision, the RO assigned 
a 20 percent evaluation for the veteran's left knee 
disability.



REMAND

As noted above, the veteran claims entitlement to an 
increased rating for left knee chondromalacia, with 
degenerative joint disease.  The Board finds, however, that 
further development is warranted prior to final adjudication 
of his.  In this regard, the development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Unfortunately, although the veteran was afforded VA 
examinations in September 1998, September 1999 and March 
2000, those examinations are inadequate for rating purposes.  

In this respect, any examination of a musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's left knee disability are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  Id.

The report of the March 2000 examination included the 
veteran's complaint of constant left knee pain.  He stated 
that he has been constantly limping and hopping due to pain 
in the left knee, which seemed to worsen his problems with 
his hip and back to the point where the whole left side of 
his body aches on a nightly basis  The veteran further 
complained of weakness, stiffness, recurrent subluxation, 
swelling, inflammation and instability of the left knee.  The 
VA examination, however, does not include a quantifiable 
explanation as to how those symptoms objectively affect the 
veteran, such as in terms of additional range-of-motion loss 
beyond that clinically found.  DeLuca requires that this be 
done.  Moreover, an adequate description of any laxity or 
subluxation is not provided in any examination report.

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010), relative to arthritis.  X-ray 
examination of March 2000 was interpreted to show moderate 
arthritic changes of the left knee.  As arthritis has been 
diagnosed, and as the veteran reports left knee instability, 
the Board finds that another examination should be conducted.  

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
residuals of the left knee injury, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, Codes 
5260 and 5261 are based essentially on range of motion.  Thus 
the RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use and due to flare-ups.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
left knee chondromalacia, with 
degenerative joint disease, since April 
1998.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  If after making 
reasonable efforts to obtain those named 
records the RO is unable to do so, the RO 
must contact the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and representative 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the left knee.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  The presence or 
absence of any lateral instability and/or 
recurrent subluxation must be 
specifically addressed.  

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact must be so stated.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and 
recently promulgated regulations is 
completed.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

